Citation Nr: 1230846	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-37 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a chronic pulmonary disorder to include chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to service connection for chronic right ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from June 1959 to May 1989.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Oakland, California, Regional Office (RO) which, in pertinent part, denied both service connection for COPD, asthma, sinusitis, hearing loss disability, and left lower extremity sciatic nerve damage and an increased disability evaluation for the Veteran's left great toe degenerative joint disease.  In December 2007, the Veteran submitted a notice of disagreement (NOD) with the denial of service connection for COPD, sinusitis, hearing loss disability, and left lower extremity sciatic nerve damage and an increased evaluation for his left great toe degenerative joint disease.  In September 2008, the RO granted service connection for chronic sinusitis; assigned a 30 percent evaluation for that disability; granted service connection for both left lower extremity sciatica and left ear hearing loss disability; assigned noncompensable evaluations for those disabilities; increased the evaluation for the Veteran's left great toe degenerative joint disease from noncompensable to 10 percent; and effectuated the awards as of May 5, 2006.  The RO noted that as the Veteran had indicated that he was seeking a 10 percent rating for the left great toe, the action granting the 10 percent evaluation satisfied the claim and it was withdrawn.  In September 2008, the RO issued a statement of the case (SOC) to the Veteran which addressed the issues of service connection for COPD and right ear hearing loss disability.  In September 2008, the Veteran submitted an Appeal to the Board (VA Form 9) indicating that he was only appealing the respiratory and hearing loss claims.  

The Board has reframed the issue of service connection for COPD as entitlement to service connection for a chronic pulmonary disorder to include COPD in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  COPD was initially manifested during active service.  

2.  Right ear sensorineural hearing loss disability for VA purposes originated during active service.  


CONCLUSIONS OF LAW

1.  COPD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2011).  

2.  Chronic right ear sensorineural hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a), 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (1) (2011).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on the claim for VA benefits.  In the decision above, the Board grants service connection for both COPD and right ear sensorineural hearing loss disability.  As such action represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and to assist is necessary.  


II.  Service Connection

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

A.  COPD

COPD is defined as any disorder, including asthma, marked by persistent obstruction of bronchial air flow.  PULMONARY MEDICINE (Guenter & Welch) 118-119 (2nd ed. 1982).  

A February 1985 Air Force chest X-ray study revealed evidence of COPD.  A January 1989 chest X-ray study noted some linear densities in the left lower lung field which represented scarring.  

At a November 2006 VA examination for compensation purposes, the Veteran was diagnosed with asthma and COPD.  

A November 2007 written statement from A. Gill, M.D., states that the Veteran was diagnosed with mild to moderate COPD.  Dr.  Gill advanced that, "based on a chest X-ray dated February 22, 1985, the patient has had COPD for more than 20 years and could be military service related."  

A March 2008 Rideout Memorial Hospital record shows a diagnosis of COPD.  

After a full review of the record, and resolving any reasonable doubt in the Veteran's favor, the Board concludes that service connection for COPD is warranted.  The evidence includes the findings shown on x-ray during active service which indicate the presence of COPD.  Chronic COPD was manifested during active service and upon repeated VA and private examination following service separation.  While the November 2006 VA examiner indicated that there was not sufficient evidence showing a current diagnosis of COPD, the Veteran has submitted probative evidence showing a diagnosis of COPD after that examination was conducted.  The private examiner concluded that COPD was shown in service and supported that conclusion which reference in the 1985 inservice x-ray study.  Therefore, service connection for COPD is granted.  


B.  Chronic Right Ear Hearing Loss Disability

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The Court has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Where a veteran served ninety days or more during peacetime service after December 31, 1946, and an organic disease of the nervous system including sensorineural hearing loss becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records make no reference to chronic hearing loss disability for VA purposes.  A March 1979 aeromedical summary reports that the Veteran was a boom operator with approximately 1,150 hours of flying time and suffered from recurrent barotrauma.  Barotrauma denotes "trauma caused by rapid or extreme changes in air pressure."  Dorland's Illustrated Medical Dictionary 183 (31st ed. 2007).  An April 1979 aeromedical summary conveys that the Veteran was disqualified from flying due to his recurrent barotrauma and associated barosinusitis.  An August 1982 Air Force periodic physical evaluation notes that the Veteran had "mild hearing loss since 1981" and intermittent ringing in the ears.  Contemporaneous audiological evaluation revealed pure tone thresholds, in decibels, as follows:


	(CONTINUED ON NEXT PAGE)






HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
15

Service connection is currently in effect for both left ear hearing loss disability and tinnitus.  

At an October 2006 VA audiological VA examination for compensation purposes, the Veteran complained of hearing loss.  He presented a history of inservice noise exposure to aircraft noise as an aircraft crewman and on the flight line; gunfire on the right range; and at a music concert.  On audiological evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
-
10
15
30
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The Veteran was diagnosed with bilateral high frequency sensorineural hearing loss disability.  The audiologist commented that:

Hearing loss opinion based on review of the C-file which contains numerous physical and hearing conservation audiograms spanning dates from 7/68 to his 1/4/89 retirement physical which all show hearing [within normal limits] for all frequencies.  His current high frequency loss is more likely the result of aging based on configuration of loss and case history.  

A December 2007 written statement from D. Walker, M.D., notes that he had reviewed the Veteran's extensive audiological records.  The doctor opined that:  

During his Air Force career, the hearing in his left ear went from a -5 to a +20 to 25 in the higher frequencies.  The right ear went from 0-5 to 15.  While this hearing remains an H1 profile, it does demonstrate some progression of high frequency neurosensory hearing loss in the left ear primarily that is consistent with noise exposure.  Currently, the patient is suffering from tinnitus.  Tinnitus has its origins in the noise damage produced primarily in the high frequencies, which is accumulative over time.  Most of the damage occurred during his military career through 1989 and has remained fairly stable since then.  It is most likely that the noise induced hearing loss occurred during that period of time, which has led to eventual tinnitus, was due to his military exposure rather than concert attendance.  

The Veteran asserts that he incurred chronic right ear hearing loss disability during active service secondary to his extensive exposure to aircraft noise as a crewman and on the flight line and other inservice noise.  The Veteran's service treatment records reflect that he sustained significant barotrauma as the result of his duties as an aircraft crewman.  The Board finds that the Veteran's statements as to his inservice noise exposure to be both competent and credible.  Indeed, service connection has been established for both left ear hearing loss disability and tinnitus based on such inservice noise exposure.  

The Veteran has been diagnosed with right ear sensorineural hearing loss disability for VA purposes.  While the VA audiologist attributed the Veteran's bilateral hearing loss disability to "aging based on configuration of loss and case history," Dr. Walker concluded that noise induced hearing loss occurred during military service and noted progression of both right and left ear high frequency neurosensory hearing loss in service.  The Veteran's right ear sensorineural hearing loss disability was attributed to his inservice noise exposure, the same etiological cause as both the Veteran's service-connected left ear hearing loss disability and tinnitus.  Given these facts, the Board finds that the evidence is in at least equipoise as to whether chronic right ear sensorineural hearing loss disability originated during active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for chronic right ear sensorineural hearing loss disability.  


ORDER

Service connection for COPD is granted.  

Service connection for chronic right ear sensorineural hearing loss disability is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


